Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 08/01/2022. 
Claims 1-19 are currently pending.
The Drawings filed 05/07/2020 are approved by the examiner.
The IDS statement filed 06/17/2020 has been considered. An initialed copy accompanies this action.
Applicant’s election of Group I, claims 1-16, with traverse in the reply filed on 08/01/2022 is acknowledged.  However, the election/traversal merely stated, “Applicant elects the Group I claims (claims 1-16) with traverse” which is not a complete traversal to the supposed errors in the restriction requirement.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  
	In claim 12, Applicant is suggested to amend the term “the corrosion inhibitor composition comprises” to read as “the corrosion inhibitor further comprises” in order to improve clarity in the claim that the composition further comprises a water-miscible co-solvent in addition to the parent claim’s compound or salt thereof of formula (I).
In claim 14, Applicant is similarly suggested to amend the term “the corrosion inhibitor composition comprises” to read as “the corrosion inhibitor further comprises” in order to improve clarity in the claim that the composition further comprises an additive in addition to the parent claim’s compound or salt thereof of formula (I).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 11, the limitation “wherein the non-halogen-containing oxidizing biocide is selected from the group consisting of: 5-chloro-2-methyl-4-isothiazolin-3-one, … dibromo propionic acid, …” is unclear so as to render the claim indefinite.  	The problem here is the claims recite the biocide component is a “non-halogen-containing” biocide, yet some of the species include halogen(s), e.g., chlorine and bromine atoms.  It is unclear and therefore indefinite how 5-chloro-2-methyl-4-isothiazolin-3-one and dibromo propionic acid, which contain halogen atoms, constitute “non-halogen-containing oxidizing biocide” as claimed.  
In claim 12, the limitation that the corrosion inhibitor composition comprises “a water-miscible co-solvent” renders the claim indefinite.  In chemistry, a co-solvent is an additional solvent substance, i.e., a secondary solvent, added to a main or primary solvent.  However, the claims do not recite or imply the presence of a main or primary solvent in the corrosion inhibitor composition, which renders it unclear and therefore indefinite how the claimed composition comprises a “co-solvent” without a primary or main “solvent”.  In other words, it is unclear how the claimed composition comprises a secondary solvent without a primary solvent.  Claim 13 is indefinite for its dependency on claim 12 further limitations to said indefinite “co-solvent”. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “the aqueous system comprises a non-halogen-containing oxidizing biocide” which would be interpreted by a person of ordinary skill in the art as excluding halogen atoms, e.g., fluorine, chlorine, bromine, and iodine atoms, from the oxidizing biocide component.  Claim 11, which depends on claim 10, recites, “the non-halogen-containing oxidizing biocide is selected from the group consisting of: 5-chloro-2-methyl-4-isothiazolin-3-one, … dibromo propionic acid, …” which fails to further limit the and/or include all the limitations of parent claim 10 because it contrarily recites the “non-halogen-containing” biocide may contain halogen, e.g., chlorine or bromine, atoms.
Claim 1 recites “an aqueous system”, i.e., a system comprising water, and “adding a corrosion inhibitor” to said aqueous system.  Claim 16, which depends on claim 1, recites “wherein the aqueous system is a cooling system, a boiler system, a heating system, a membrane system, a paper making system, a food and beverage system, an oil and gas system, or any system that comprises water” which fails to further limit the limitations of parent claim 1 because the catch-all species in the alternative limitation (“any system that comprises water”) is equivalent and synonymous to the “aqueous system”, i.e., a system comprising water, already recited/implied in the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amanokura et al. (US 8,084,362). 
	As to claims 1, 4, 5, and 16, Amanokura et al. teach a polishing method for polishing in a process for forming wirings of a semiconductor device comprising a polishing slurry (abstract).  The process includes polishing a metal surface (col. 1 lines 46-61), contains steps/components for suppressing corrosion, i.e., a corrosion inhibitor, during polishing (abstract, col. 2 lines 29-31, and col. 8 line 63 to col. 9 line 22), and contains water as a diluent of the polishing slurry, i.e., the polishing slurry is aqueous, (abstract and col. 3 lines 43-47).  In other words, the disclosed polishing method, when practiced, inherently or naturally amounts to a method of inhibiting corrosion of a metal surface in contact with an aqueous system comprising adding a corrosion inhibitor composition to the aqueous system as claimed.  
	Amanokura et al. fail to teach, under the meaning of anticipation, a working example or express teaching that meets the claimed corrosion inhibitor composition comprising a compound or salt thereof of formula (I).  	However, Amanokura et al. teach a list of metal inhibitors that are suitable for addition to the polishing slurry where, among others, pyrimidines, e.g., 1,2,4-triazolo[1,5-a]pyrimidine, are disclosed as suitable species (col. 8 line 63 to col. 9 line 22).  The disclosed 1,2,4-triazolo[1,5-a]pyrimidine compound corresponds to the claimed compound of formula I where R1, R2, R3, and R4 are each hydrogen.  
	At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to pick-and-choose from the finite metal inhibitor/pyrimidine species of Amanokura et al. and arrive within the claimed limitations of adding a corrosion inhibitor composition comprising a compound of formula (I) to the aqueous system with a reasonable expectation of success because Amanokura et al. lists a finite number of exemplary pyrimidine/metal inhibitor species for use in the composition, including compound(s) within the scope of formula (I).  Any remaining claim limitations are optional.
	As to claims 2 and 3, Amanokura et al. teach the metal surface comprises copper (col. 4 lines 61-63 and col. 10 lines 30-38).
	As to claim 7, Amanokura et al. teach the corrosion inhibitor composition is added to the aqueous system at a dosage rate overlapping the claimed range of about 0.01 to about 500 ppm (0 to 2 g based on 100 g of the composition/total amount of the main components, col. 10 lines 12-15).
	As to claims 8 and 9, Amanokura et al. teach the aqueous system comprises an oxidizing halogen compound, e.g., hypochlorous acid, (col. 4 lines 27-32), which reads on the claimed hypochlorite.  The reference also discloses potassium periodate in the same section, which also reads on claim 8’s oxidizing halogen compound.
	As to claims 10 and 11, Amanokura et al. teach the aqueous system comprises a non-halogen-containing oxidizing biocide, e.g., hydrogen peroxide (col. 4 lines 27-32) and ammonium persulfate (col. 7 line 65 to col. 8 line 3), which read on the claimed non-halogen-containing oxidizing biocide and species.  Ozone water is also disclosed at the same section of col. 4, which also reads on claim 10’s non-halogen-containing oxidizing biocide.
	As to claims 12 and 13, Amanokura et al. teach the compositions further comprise a water-miscible co-solvent, e.g., acetone, methanol, ethanol, propanol, propylene glycol, and ethylene glycol, (col. 6 lines 4-52).  Amanokura et al. also teach formic acid for a different purpose but nevertheless that it is a suitable component of the composition (col. 7 lines 54-56).
	As to claims 14 and 15, Amanokura et al. teach the compositions further comprise an additive, e.g., a surfactant, fillers, etc., (col. 1 lines 43-54).

Claims 1, 2, 4-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahmidi et al. (“Corrosion inhibition of mild steel by two new 1,2,4-triazolo[1,5-a] pyrimidine derivatives in 1 M HCl: experimental and computational study.” JMES, 2017, 8(1), pp 225-237). 
As to claims 1, 4-6, and 16, Lahmidi et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous system comprising adding a corrosion inhibitor composition to the aqueous system, the corrosion inhibitor composition comprising a compound or salt thereof formula (I) (1,2,4-triazolo[1,5-a]pyrimidine derivatives P3 and/or P4 are added to a water-based 1M HCl solution to inhibit corrosion, abstract and Experimental section 2 on page 226; the disclosed compound P3 corresponds to the claimed compound of formula I where R1 is a hydrogen, R2 is -CH2COOR5, R3 is hydrogen, R4 is a C1 alkyl group, and R5 is a C2 alkyl group, which is equivalent to the first compound recited in claim 6).  Any remaining claim limitations are optional. 
As to claim 2, Lahmidi et al. teach the metal surface comprises iron (mild steel), as described above.
As to claim 7, Lahmidi et al. teach the compound is added in concentrations of 10-6 M (i.e., mol/L), 10-5 M, 10-4 M, and 10-3 M (Table 1), where at least one of the values appear to fall within the claimed dosage rate of 0.01-500 ppm. 

Claims 1-5, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saad et al. (“Corrosion inhibition of mild steel in acidic solutions using 1,2,4-triazolo[1,5-a] pyrimidine,” Russian Journal of Applied Chemistry, Vol. 91, No. 2, 2018, pp 245-252).
	As to claims 1, 4, 5, and 16, Saad et al. teach a method of inhibiting corrosion of a metal surface in contact with an aqueous system comprising adding a corrosion inhibitor composition to the aqueous system, the corrosion inhibitor composition comprising a compound or salt thereof formula (I) where (1,2,4-triazolo[1,5-a]pyrimidine is added to aqueous 0.5 M H2SO4 and 0.5 M H3PO4 solutions to inhibit the corrosion of mild steel, abstract and Experimental section in the right col. of page 245 to the left col. of page 246; the disclosed 1,2,4-triazolo[1,5-a]pyrimidine compound corresponds to the claimed compound of formula I where R1, R2, R3, and R4 are each hydrogen).  Any remaining claim limitations are optional.
As to claim 2, Saad et al. teach the metal surface comprises iron (mild steel), as described above.
	As to claim 3, Saad et al. teach the metal surface comprises copper (the mild steel comprises copper in its composition, see top of left col. page 246).
As to claim 7, Saad et al. teach the compound is added in concentrations of 3 x 10-4 M (i.e., mol/L), 5 x 10-4 M, 1 x 10-3 M, 2 x 10-3 M, 3 x 10-3 M, 4 x 10-3 M, 5 x 10-3 M, 6 x 10-3 M, and 1 x 10-2 M (Table 1), where at least one of the values appear to fall within the claimed dosage rate of 0.01-500 ppm. 
As to claim 10, Saad et al. teach the aqueous system comprises a non-halogen oxidizing biocide (the aqueous solutions comprises 0.5 M H2SO4 or 0.5 M H3PO4, described above, which meet the claimed non-halogen oxidizing biocide). 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harbindu et al. (US 10,669,637) in view of Lahmidi et al. (“Corrosion inhibition of mild steel by two new 1,2,4-triazolo[1,5-a] pyrimidine derivatives in 1 M HCl: experimental and computational study.” JMES, 2017, 8(1), pp 225-237). 
As to claims 1, 4-6, and 16, Harbindu et al. teach a method of inhibiting a metal surface in contact with an aqueous system comprising adding a corrosion inhibitor composition to the aqueous system (abstract and col. 2, line 8+ in general).  Harbindu et al. teach those skilled in the art will appreciate [the reference’s purine-based compounds] can be added to an aqueous system alone or in combination with other corrosion inhibitors or treatment chemicals and additional corrosion inhibitors include, but are not limited to, triazoles, etc. (col. 13 lines 49-67).   
Harbindu et al. fail to teach the corrosion inhibitor composition comprises a compound or salt thereof formula (I), i.e., a 1,2,4-triazolo[1,5-a]pyrimidine derivative, as claimed.
However, Lahmidi et al. is similarly drawn to a method of inhibiting corrosion of a metal surface in contact with an aqueous system comprising adding a corrosion inhibitor composition to the aqueous system and teaches the corrosion inhibitor composition comprising a compound or salt thereof formula (I) as a sufficient corrosion inhibitor (1,2,4-triazolo[1,5-a]pyrimidine derivatives P3 and/or P4 are added to a water-based solution to inhibit corrosion, abstract and Experimental section 2 on page 226; the disclosed compound P3 corresponds to the claimed compound of formula I where R1 is a hydrogen, R2 is -CH2COOR5, R3 is hydrogen, R4 is a C1 alkyl group, and R5 is a C2 alkyl group, which is equivalent to the first compound recited in claim 6).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the 1,2,4-triazolo[1,5-a]pyrimidine derivative taught by Lahmidi et al. as the additional triazole-based corrosion inhibitor of Harbindu et al. (or merely as an additional corrosion inhibitor in general of Harbindu et al.) in order to obtain with a reasonable expectation of success a method of inhibiting corrosion of a metal surface in contact with an aqueous system.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06, I.  Any remaining claim limitations are optional.
As to claims 2 and 3, Harbindu et al. teach the metal surface comprises copper (col. 9 line 31 to col. 10 line 6)
As to claim 7, the combination of Harbindu et al. in view of Lahmidi et al. meet the claimed dosage rate of the corrosion inhibitor composition to the aqueous system (Harbindu et al. teach dosage rate of the preferred formulae, which may be added to an aqueous system alone or in combination with other corrosion inhibitors or treatment chemicals as described above, is generally about 0.01 ppm to about 500 ppm, col. 10 lines 51-55 and col. 13 lines 49-67; in other words, a careful reading of the reference implies the reference’s total amount of corrosion inhibitor composition is the same or substantially about the same amount as the claimed dosage rate).
As to claims 8 and 9, Harbindu et al. teach the aqueous system comprises an oxidizing halogen compound comprising hypochlorite bleach, chlorine, bromine, hypochlorite, hypobromite, chlorine dioxide, iodine/hypoiodous acid, hypobromous acid, a halogenated hydantoin, and any combination thereof (abstract, col. 2 lines 8-11, col. 4 lines 49-56, and claims 1 & 5-12).
As to claims 10 and 11, Harbindu et al. teach the aqueous system comprises a non-halogen-containing oxidizing biocide comprising peroxides, persulfates, permanganates, and peracetic acid (col. 12 lines 1-5).
As to claims 12 and 13, Harbindu et al. teach the corrosion inhibitor composition comprises a water-miscible co-solvent comprising acetone, methanol, ethanol, propanol, formic acid, formamide, propylene glycol, or ethylene glycol (col. 12 lines 37-51). 
As to claims 14 and 15, Harbindu et al. teach the corrosion inhibitor composition further comprises an additive comprising an additional corrosion inhibitor (abstract and col. 2 and col. 13 lines 49-55, as described above) and/or a treatment polymer, an anti-microbial agent, an anti-scaling agent, etc. (col. 13 lines 55-67).
Alternatively regarding claim 16, see the specific aqueous systems at col. 9 lines 47-62 and col. 12 lines 19-21 of Harbindu et al.
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 21, 2022